DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The specification (e.g., see “… As used herein the term 'pulse' as applied to light is intended to mean a temporary emission or increase in light output. No particular pulse shape is to be inferred and it is not necessarily the case that outside of pulses there is no light emission. The length of a pulse may be defined as the length of time for which the light is above a predetermined threshold …” in paragraph 16) serves as a glossary (MPEP § 2111.01) for the claim term “pulse width”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject 
Claim(s) 1, 3, 6, 7, 9, 10, 12, 13, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (US 2008/0062426) in view of Wolleswinkel (US 2007/0267568).
	In regard to claims 1, 9, and 10, Yoshida discloses a gas sensor for measuring a concentration of a gas, the gas sensor comprising:
(a) a light source configured to be switched on to emit light and to be switched off (e.g., see “… light source 110 can be constructed of any source which radiates the infrared having a predetermined wavelength field. For example, the light source 110 can be constructed of an incandescent lamp, or a membrane which is used as a thin-walled portion arranged at a base plate and at which a resistance is formed, or the like … turning-on and turning-out of the light source 110 can be controlled … as shown in FIG. 7, the infrared-type gas detector 100 can have the light source ” in 
    PNG
    media_image1.png
    1190
    1361
    media_image1.png
    Greyscale
 and paragraphs 25, 88, and 97);
(b) a measurement volume (e.g., see “… detected gas (for example, CO2) can be introduced into the inner space 151 …” in Fig. 7 and paragraph 46);
(c) a detector configured to receive light that has passed through the measurement volume to output a photo detector signal (e.g., see “… first detection unit 120 …” in Fig. 7 and paragraph 97);
(d) an adaptable filter disposed between the light source and the detector and having a measurement state in which the adaptable filter passes at least one wavelength band which is absorbed by the gas and a reference state in which said at least one wavelength band is attenuated relative to the measurement state (e.g., see “… for the sake of detection of the concentration of detected gas (e.g., CO2), the gap G (of the cavity portion 137) before the moving mirror 136 has a displacement (that is, gap G of initial state) is set to be substantially equal to about ½ of the specific wavelength λ so that the infrared having the specific wavelength λ (for example, central wavelength is about 4.26 µm) can pass through the Fabry-Perot filter 130. Thus, by changing the gap G, the infrared having a wavelength (for example, 4 µm) other ” in Fig. 7 and paragraph 35); and
(e) a controller connected to each of the light source, the detector and the adaptable filter (e.g., see “… circuit chip 160 is fixed to the housing 150, and electrically connected with the first detection unit 120 and the Fabry-Perot filter 130, through the terminal 143. Moreover, the circuit chip 160 is electrically connected with the light source 110 …” in Fig. 7 and paragraph 48), the controller being configured:
(e1) to switch the adaptable filter between the measurement state and the reference state (e.g., “… by the signal from the circuit chip 160, the detection mode can be switched into the reference mode where the gap G of the Fabry-Perot filter 130 can be changed into the gap corresponding to the infrared wavelength of the reference …” in paragraph 53);
(e2) to switch on the light source at a start of a gas sensor operation period and to control power to the light source during said gas sensor operation period, wherein the light source reaches a desired source temperature after the light source is switched on (e.g., “… light source 110 is supplied with power in response to a signal from the circuit chip 160 …” in paragraph 49);
(e3) to switch off the light source at an end of the gas sensor operation period so as to enter a low power or shutdown mode, wherein the light source is switched off during the low power or shutdown mode, wherein the light source falls below the desired source temperature after the light source is switched off and thus the light source emits a pulse of light that starts when the light source reaches the desired source temperature and ends when the light source falls below the desired source temperature, wherein the duration of the pulse of e.g., “… turning-out of the light source 110 are periodically switched by the control unit of the circuit chip 160 …” in paragraph 93), and wherein the switching of the adaptable filter comprises changing the adaptable filter between one said measurement state and one said reference state during the irradiation stage (e.g., “… light source 110 is supplied with power in response to a signal from the circuit chip 160 … reference mode is provided for the infrared-type gas detector 100 to detect the infrared (as reference) having the wavelength other than the wavelength of the detected gas, to restrict the temperature dependency of the infrared absorption amount of the detected gas and the affection of the variation in the infrared amount due to the deterioration of the light source 110. Specifically, by the signal from the circuit chip 160, the detection mode can be switched into the reference mode …” in paragraphs 49 and 53);
(e4) to sample the photo detector signal subsequent to a startup stage and prior to the irradiation stage occurs with the controller not powering the light source and with the light source at a temperature that is low enough not to be measured by the detector (e.g., “… light source 110 lights out, the temperature of the inner space 144 of the case member 140 is detected by the first detection unit 120 at step S50 … turning-out of the light source 110 are periodically switched by the control unit of the circuit chip 160 …” in paragraphs 91 and 93);
(e5) to sample the photo detector signal with the adaptable filter in the measurement state during the irradiation stage (e.g., “… detection mode … because the intensity of the infrared having the specific wavelength having reached ” in paragraphs 51 and 52); and
(e6) to sample the photo detector signal with the adaptable filter in the reference state during the irradiation stage (e.g., “… reference mode is provided for the infrared-type gas detector 100 to detect the infrared (as reference) having the wavelength other than the wavelength of the detected gas, to restrict the temperature dependency of the infrared absorption amount of the detected gas and the affection of the variation in the infrared amount due to the deterioration of the light source 110. Specifically, by the signal from the circuit chip 160, the detection mode can be switched into the reference mode …” in paragraph 53).
The sensor of Yoshida lacks an explicit description that the control of power to the light source during said gas sensor operation period includes initiate an initial powering of the light source during the startup stage to preheat the light source for a period and to subsequently not power the light source for a subsequent period so as to achieve a preheat temperature below the desired source temperature with the preheat temperature low enough not to be measured by the detector.  However, infrared sources are well known in the art (e.g., see “… electric current capacity that the flows though the unlighted infrared light source is approximately 10% to 15% of the required electric current capacity of the lightened infrared light source. Thereby the unlighted infrared light source has dim brightness. In this way, when the unlighted infrared light source takes tum to emit the infrared rays, not only lighting time can be decreased, but also the infrared light source can avoid the thermal shock for the infrared light source is in a preheated status …” in paragraph 29 of Wolleswinkel).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide, during a startup stage, an initial powering period of approximately 10% to 15% of the required electric current capacity” for the infrared source of Yoshida so that “when the unlighted infrared light source takes tum to emit the infrared rays, not only lighting time can be decreased, but also the infrared light source can avoid the thermal shock for the infrared light source is in a preheated status”.
	In regard to claim 3 which is dependent on claim 1, Yoshida also discloses that the adaptable filter comprises a micro-electromechanical system (MEMS) (e.g., see “… Fabry-Perot filter 130 is a wavelength selective filter of a variable type, and can have a well-known construction. Specifically, as shown in FIG. 2, the Fabry-Perot filter 130 has a board 131, a fixed mirror 134 arranged at the board 131, and a moving mirror 136 which faces the fixed mirror 134 and is distanced from the fixed mirror 134 with a predetermined gap G therebetween …” in Fig. 2 and paragraph 27).
	In regard to claim 6 which is dependent on claim 1, Yoshida also discloses that said light source is the only light source and wherein said detector is the only detector (e.g., see Fig. 7).
	In regard to claim 7 which is dependent on claim 1, Yoshida also discloses that the adaptable filter comprises a plurality of measurement states in each of which the adaptable filter passes at least one wavelength band which is absorbed by the gas and for each measurement at least one reference state in which the wavelength band corresponding to the measurement state is attenuated relative to said measurement state (e.g., “… reference mode is provided for the infrared-type gas detector 100 to detect the infrared (as reference) having the wavelength other than the wavelength of the detected gas, to restrict the temperature dependency of the infrared absorption amount of the detected gas and the affection of the variation in the infrared amount due to the deterioration of the light source 110. Specifically, by the signal from the circuit chip 160, the detection mode can be switched into the reference mode … concentrations of ” in paragraphs 53 and 58).
	In regard to claim 12, Yoshida discloses a method of measuring a concentration of a gas, the method comprising the steps of:
(a) providing a gas sensor for measuring a concentration of a gas, the gas sensor comprising a light source configured to be switched on to emit light and to be switched off (e.g., see “… light source 110 can be constructed of any source which radiates the infrared having a predetermined wavelength field. For example, the light source 110 can be constructed of an incandescent lamp, or a membrane which is used as a thin-walled portion arranged at a base plate and at which a resistance is formed, or the like … turning-on and turning-out of the light source 110 can be controlled … as shown in FIG. 7, the infrared-type gas detector 100 can have the light source 110 …” in Fig. 7 and paragraphs 25, 88, and 97), a measurement volume (e.g., see “… detected gas (for example, CO2) can be introduced into the inner space 151 …” in Fig. 7 and paragraph 46), a detector configured to receive light that has passed through the measurement volume to output a photo detector signal (e.g., see “… first detection unit 120 …” in Fig. 7 and paragraph 97), an adaptable filter disposed between the light source and the detector and having a measurement state in which the adaptable filter passes at least one wavelength band which is absorbed by the gas and a reference state in which said at least one wavelength band is attenuated relative to the measurement state (e.g., see “… for the sake of detection of the concentration of detected gas (e.g., CO2), the gap G (of the cavity portion 137) before the moving mirror 136 has a displacement (that is, gap G of initial state) is set to be substantially equal to about ½ of the specific wavelength λ so that the infrared having the specific ” in Fig. 7 and paragraph 35), and a controller connected to each of the light source, the detector and the adaptable filter (e.g., see “… circuit chip 160 is fixed to the housing 150, and electrically connected with the first detection unit 120 and the Fabry-Perot filter 130, through the terminal 143. Moreover, the circuit chip 160 is electrically connected with the light source 110 …” in Fig. 7 and paragraph 48);
(b) switching, with the controller, on the light source at a start of a gas sensor operation period, wherein the light source reaches a desired source temperature after the light source is switched on (e.g., “… light source 110 is supplied with power in response to a signal from the circuit chip 160 …” in paragraph 49);
(c) switching, with the controller, off the light source at an end of the gas sensor operation period so as to enter a low power or shutdown mode, wherein the light source is switched off during the low power or shutdown mode, wherein the light source falls below the desired source temperature after the light source is switched off and thus the light source emits a pulse of light that starts when the light source reaches the desired source temperature and ends when the light source falls below the desired source temperature, wherein the duration of the pulse of light can be labeled an irradiation stage within a measurement stage that occurs during the gas sensor operation period (e.g., “… turning-out of the light source 110 are periodically switched by the control unit of the circuit chip 160 …” in paragraph 93);
e.g., “… light source 110 is supplied with power in response to a signal from the circuit chip 160 …” in paragraph 49);
(e) switching, with the controller, the adaptable filter between the measurement state and the reference state comprising changing the adaptable filter between one said measurement state and one said reference state during said irradiation stage (e.g., “… by the signal from the circuit chip 160, the detection mode can be switched into the reference mode where the gap G of the Fabry-Perot filter 130 can be changed into the gap corresponding to the infrared wavelength of the reference …” in paragraph 53);
(f) sampling, with the controller, the photo detector signal subsequent to a startup stage and prior to the irradiation stage (e.g., “… light source 110 lights out, the temperature of the inner space 144 of the case member 140 is detected by the first detection unit 120 at step S50 …” in paragraph 91);
(f) sampling, with the controller, the photo detector signal with the adaptable filter in the measurement state during the irradiation stage (e.g., “… detection mode … because the intensity of the infrared having the specific wavelength having reached the first detection unit 120 varies in response to the concentration of the detected gas, the output of the first detection unit 120 accordingly varies …” in paragraphs 51 and 52); and
(g) sampling, with the controller, the photo detector signal with the adaptable filter in the reference state during the irradiation stage (e.g., “… reference mode is provided for the infrared-type gas detector 100 to detect the infrared (as reference) having the wavelength other than the wavelength of the detected gas, to restrict the temperature dependency of the infrared absorption amount of the detected gas and the affection of the variation in the infrared amount due ” in paragraph 53).
The method of Yoshida lacks an explicit description that the control of power to the light source during said gas sensor operation period includes initiating an initial powering of the light source during the startup stage to preheat the light source to a temperature below the desired source temperature and wherein the photo detector signal sampled prior to the irradiation stage occurs after initiating the initial powering of the light source.  However, infrared sources are well known in the art (e.g., see “… electric current capacity that the flows though the unlighted infrared light source is approximately 10% to 15% of the required electric current capacity of the lightened infrared light source. Thereby the unlighted infrared light source has dim brightness. In this way, when the unlighted infrared light source takes tum to emit the infrared rays, not only lighting time can be decreased, but also the infrared light source can avoid the thermal shock for the infrared light source is in a preheated status …” in paragraph 29 of Wolleswinkel).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide, during a startup stage, an initial powering period of “approximately 10% to 15% of the required electric current capacity” for the infrared source of Yoshida so that “when the unlighted infrared light source takes tum to emit the infrared rays, not only lighting time can be decreased, but also the infrared light source can avoid the thermal shock for the infrared light source is in a preheated status”.
	In regard to claim 13 which is dependent on claim 12, Yoshida also discloses that the sampling during said gas sensor operation period and subsequent to the light source reaching the desired source temperature provides a gas concentration measurement using only the light source as a single light source and using only the e.g., see “… for the sake of detection of the concentration of detected gas (e.g., CO2) …” in Fig. 7 and paragraph 35).
	In regard to claim 17 which is dependent on claim 12, Yoshida also discloses that the adaptable filter comprises a plurality of measurement states in each of which it passes at least one wavelength band which is absorbed by the gas and for each measurement at least one reference state in which the wavelength band corresponding to the measurement state is attenuated relative to said measurement state, and the method further comprises switching to each of said measurement states at least once during said gas sensor operation period and subsequent to the light source reaching the desired source temperature (e.g., “… reference mode is provided for the infrared-type gas detector 100 to detect the infrared (as reference) having the wavelength other than the wavelength of the detected gas, to restrict the temperature dependency of the infrared absorption amount of the detected gas and the affection of the variation in the infrared amount due to the deterioration of the light source 110. Specifically, by the signal from the circuit chip 160, the detection mode can be switched into the reference mode … concentrations of the multiple kinds of the detected gas can be also respectively measured, by changing the voltage applied to the Fabry-Perot filter 130 …” in paragraphs 53 and 58).
	In regard to claim 18, Yoshida discloses a gas sensor for measuring a concentration of a gas, the gas sensor comprising:
(a) a light source configured to be switched on and to be switched off (e.g., see “… light source 110 can be constructed of any source which radiates the infrared having a predetermined wavelength field. For example, the light source 110 can be constructed of an incandescent lamp, or a membrane which is used as a thin-walled portion arranged at a base plate and at which a resistance is formed, or the like … turning-on and turning-out of the light source 110 ” in Fig. 7 and paragraphs 25, 88, and 97);
(b) a measurement volume (e.g., see “… detected gas (for example, CO2) can be introduced into the inner space 151 …” in Fig. 7 and paragraph 46);
(c) a detector configured to receive light that has passed through the measurement volume to output a photo detector signal (e.g., see “… first detection unit 120 …” in Fig. 7 and paragraph 97);
(d) an adaptable filter disposed between the light source and the detector and having a measurement state in which the adaptable filter passes at least one wavelength band which is absorbed by the gas and a reference state in which said at least one wavelength band is attenuated relative to the measurement state (e.g., see “… for the sake of detection of the concentration of detected gas (e.g., CO2), the gap G (of the cavity portion 137) before the moving mirror 136 has a displacement (that is, gap G of initial state) is set to be substantially equal to about ½ of the specific wavelength λ so that the infrared having the specific wavelength λ (for example, central wavelength is about 4.26 µm) can pass through the Fabry-Perot filter 130. Thus, by changing the gap G, the infrared having a wavelength (for example, 4 µm) other than the specific wavelength λ can be detected as a reference …” in Fig. 7 and paragraph 35); and
(e) a controller connected to each of the light source, the detector and the adaptable filter (e.g., see “… circuit chip 160 is fixed to the housing 150, and electrically connected with the first detection unit 120 and the Fabry-Perot filter 130, through the terminal 143. Moreover, the circuit chip 160 is electrically connected with the light source 110 …” in Fig. 7 and paragraph 48), the controller being configured:
e.g., “… light source 110 is supplied with power in response to a signal from the circuit chip 160 … turning-out of the light source 110 are periodically switched by the control unit of the circuit chip 160 …” in paragraphs 49 and 93);
(e2) to sample the photo detector signal subsequent to a startup stage and prior to the irradiation stage (e.g., “… light source 110 lights out, the temperature of the inner space 144 of the case member 140 is detected by the first detection unit 120 at step S50 …” in paragraph 91);
(e3) to switch the adaptable filter between the measurement state and the reference state, including changing the adaptable filter between one said measurement state and one said reference state during the irradiation stage (e.g., “… by the signal from the circuit chip 160, the detection mode can be switched into the reference mode where the gap G of the Fabry-Perot filter 130 can be changed into the gap corresponding to the infrared wavelength of the reference …” in paragraph 53);
e.g., “… detection mode … because the intensity of the infrared having the specific wavelength having reached the first detection unit 120 varies in response to the concentration of the detected gas, the output of the first detection unit 120 accordingly varies …” in paragraphs 51 and 52); and
(e5) to sample the photo detector signal with the adaptable filter in the reference state during the irradiation stage (e.g., “… reference mode is provided for the infrared-type gas detector 100 to detect the infrared (as reference) having the wavelength other than the wavelength of the detected gas, to restrict the temperature dependency of the infrared absorption amount of the detected gas and the affection of the variation in the infrared amount due to the deterioration of the light source 110. Specifically, by the signal from the circuit chip 160, the detection mode can be switched into the reference mode …” in paragraph 53).
The sensor of Yoshida lacks an explicit description that the control of power to the light source during said gas sensor operation period includes initiating an initial powering of the light source during the startup stage to preheat the light source to a temperature below the desired source temperature and wherein the photo detector signal sampled prior to the irradiation stage occurs after initiating the initial powering of the light source.  However, infrared sources are well known in the art (e.g., see “… electric current capacity that the flows though the unlighted infrared light source is approximately 10% to 15% of the required electric current capacity of the lightened infrared light source. Thereby the unlighted infrared light source has dim brightness. In this way, when the unlighted infrared light source takes tum to emit the infrared rays, not only lighting time can be decreased, but also the infrared light source can avoid the thermal shock for the infrared light source is in a preheated status …” in paragraph 29 of Wolleswinkel).  Therefore it would have been obvious to one having ordinary skill in the art before the effective approximately 10% to 15% of the required electric current capacity” for the infrared source of Yoshida so that “when the unlighted infrared light source takes tum to emit the infrared rays, not only lighting time can be decreased, but also the infrared light source can avoid the thermal shock for the infrared light source is in a preheated status”.
Claim(s) 2, 16, 19, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida in view of Wolleswinkel as applied to claim(s) 1, 12, and 18 above, and further in view of Dreyer et al. (US 2010/0225917).
	In regard to claim 2 which is dependent on claim 1, the sensor of Yoshida lacks an explicit description that the controller is configured to sample the photo detector signal subsequent to initiating the initial powering of the light source and prior to reaching the desired source temperature a plurality of times to provide a plurality of samples, and to measure a rate at which an output from the detector, represented by the plurality of samples, changes with time.  However, Dreyer et al. teach (paragraphs 39, 40, and 44) that “… With the radiation sources switched off and inactive, the reference value data sets X1 and X2 are characteristic of the background radiation present in the arrangement and the transmission characteristic of the dual-band Fabry-Perot interferometer without the effect of gas absorption of the target gas. The background radiation determines the noise properties of the measuring arrangement and is an indicator of the temperature of the arrangement … Monitoring of the signal-to-noise ratio of the measured signals, for example, by relating the particular, currently detected measured signals to the reference value data sets X1 and X2 and dark value data sets X11 and X22, makes it possible to recognize defective states of the system. It is thus possible to detect possible defects and drift effects of the components …”.  Therefore it would have been obvious to one having ordinary skill in the defects and drift effects” (e.g., drifts of detector output rate from a plurality of samples provided by sampling a plurality of times the photo detector signal subsequent to initiating the initial powering of the light source and prior to reaching the desired source temperature).
	In regard to claim 16 which is dependent on claim 12, the method of Yoshida lacks an explicit description that the sampling of the photo detector signal subsequent to initiating the initial powering of the light source and prior to reaching the desired source temperature comprises a plurality of samples and further comprising measuring a rate at which an output from the detector, represented by the plurality of samples, changes with time.  However, Dreyer et al. teach (paragraphs 39, 40, and 44) that “… With the radiation sources switched off and inactive, the reference value data sets X1 and X2 are characteristic of the background radiation present in the arrangement and the transmission characteristic of the dual-band Fabry-Perot interferometer without the effect of gas absorption of the target gas. The background radiation determines the noise properties of the measuring arrangement and is an indicator of the temperature of the arrangement … Monitoring of the signal-to-noise ratio of the measured signals, for example, by relating the particular, currently detected measured signals to the reference value data sets X1 and X2 and dark value data sets X11 and X22, makes it possible to recognize defective states of the system. It is thus possible to detect possible defects and drift effects of the components …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Yoshida to measure “defects and drift effects” (e.g., drifts of detector output rate from a plurality of samples provided by sampling a 
	In regard to claim 19 which is dependent on claim 18, the sensor of Yoshida lacks an explicit description that the controller is configured to sample the photo detector signal subsequent to the pre-heat stage and prior to reaching the desired source temperature a plurality of times to provide a plurality of samples, and to measure a rate at which an output from the detector, represented by the plurality of samples, changes with time.  However, Dreyer et al. teach (paragraphs 39, 40, and 44) that “… With the radiation sources switched off and inactive, the reference value data sets X1 and X2 are characteristic of the background radiation present in the arrangement and the transmission characteristic of the dual-band Fabry-Perot interferometer without the effect of gas absorption of the target gas. The background radiation determines the noise properties of the measuring arrangement and is an indicator of the temperature of the arrangement … Monitoring of the signal-to-noise ratio of the measured signals, for example, by relating the particular, currently detected measured signals to the reference value data sets X1 and X2 and dark value data sets X11 and X22, makes it possible to recognize defective states of the system. It is thus possible to detect possible defects and drift effects of the components …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Yoshida to measure “defects and drift effects” (e.g., drifts of detector output rate from a plurality of samples provided by sampling a plurality of times the photo detector signal subsequent to initiating the initial powering of the light source and prior to reaching the desired source temperature).
	In regard to claim 21 which is dependent on claim 18, the sensor of Yoshida lacks an explicit description that the pulse has a pulse width between 5 milliseconds and  et al. teach (paragraph 6) that “… An effective rate of measurement of 1 Hz is necessary for the application in the measurement of anesthetic gases and breath alcohol for a measurement resolution for each breath in inspiration and expiration …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Yoshida to control the light source to emit light pulses having a pulse width (e.g., 10 milliseconds) in order to achieve at least an “effective rate of measurement of 1 Hz” “for the application in the measurement of anesthetic gases and breath alcohol for a measurement resolution for each breath in inspiration and expiration”.
	In regard to claim 22 which is dependent on claim 18, the sensor of Yoshida lacks an explicit description that the pulse has a pulse width between 10 and 1000 milliseconds.  However, Dreyer et al. teach (paragraph 6) that “… An effective rate of measurement of 1 Hz is necessary for the application in the measurement of anesthetic gases and breath alcohol for a measurement resolution for each breath in inspiration and expiration …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Yoshida to control the light source to emit light pulses having a pulse width (e.g., 10 milliseconds) in order to achieve at least an “effective rate of measurement of 1 Hz” “for the application in the measurement of anesthetic gases and breath alcohol for a measurement resolution for each breath in inspiration and expiration”.
Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida in view of Wolleswinkel as applied to claim(s) 3 above, and further in view of Flanders (US 6,366,592).
In regard to claim 4 which is dependent on claim 3, the sensor of Yoshida lacks an explicit description that said MEMS filter comprises an arrangement for measuring a change of capacitance therein for diagnostic purposes.  However, Flanders teaches (column 9) that “… the wavelength controller further comprises a capacitance proximity detector 710 and capacitance-to-wavelength look-up table or mapper 712. Specifically, the proximity detector detects a capacitance between the membrane 442 of the Fabry-Perot filter and the stationary electrode 444. This detected capacitance is then converted to a current wavelength of operation of the tunable filter by using the detected capacitance as an address into the look-up table or mapper 712. The mapper contains the relationship between the Fabry-Perot filters passband and the membrane-electrode capacitance. By detecting the capacitance, the current passband of the tunable filter is found without an optical reference signal …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a capacitance proximity detector for the tunable filter of Yoshida, in order to determine the passband of the tunable filter without an optical reference signal.
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida in view of Wolleswinkel as applied to claim(s) 1 above, and further in view of DiFoggio (US 2007/0159625).
	In regard to claim 5 which is dependent on claim 1, the sensor of Yoshida lacks an explicit description that the adaptable filter comprises a diffractive optical element having a plurality of grating bands arranged to be moved by an electrostatic potential.  However, DiFoggio teaches (paragraph 27) “… a tunable optical grating (TOG) … selected from electronically tunable optical Micro Electromechanical System (MEMS) gratings to collect spectra … with wavelength resolution on the order of a nanometer …”.  It should be noted that “when a patent claims ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional filter (e.g., electronically tunable optical MEMS gratings) for the filter of Koskinen and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional filter (e.g., comprising a diffractive optical element having a plurality of grating bands arranged to be moved by an electrostatic potential) as the filter of Yoshida.
Claim(s) 8, 14, 15, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida in view of Wolleswinkel as applied to claim(s) 1, 12, and 18 above, and further in view of Koskinen (US 5,835,216).
	In regard to claim 8 which is dependent on claim 1, the sensor of Yoshida lacks an explicit description that the controller is adapted to change the adaptable filter between said measurement state and one said reference state a plurality of times during the irradiation stage and the sampling of the photo detector signal is synchronized by the controller to occur each time the adaptable filter is in the measurement state during said gas sensor operation period and subsequent to the light source reaching the desired source temperature and to occur each time the adaptable filter is in the reference state during said gas sensor operation period and subsequent to the light source reaching the desired source temperature.  However, Koskinen teaches … distance between the mirrors 6 and 8 is selected for measurements of carbon dioxide concentration … interferometer passband wavelength is cyclically shifted in a sequence between the wavelengths of the passbands a, b and c and the corresponding output signals Sa, Sb and Sc, of the detector are recorded synchronized with the wavelength shifts of the interferometer passband, respectively. The output signal values are stored in the memory of a microprocessor used for controlling the measurement apparatus … To improve the signal-to-noise ratio, the measurement sequence can be repeated cyclically several times for averaging the measurement results …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat cyclically several times the measurements of Yoshida, in order to “improve the signal-to-noise ratio”.
	In regard to claim 14 which is dependent on claim 12, the method of Yoshida lacks an explicit description that the switching of the adaptable filter between the measurement state and the reference state comprises changing the adaptable filter between said measurement state and said reference state a plurality of times during said gas sensor operation period and subsequent to the light source reaching the desired source temperature; the sampling of the photo detector signal occurs each time the adaptable filter is in the measurement state during said gas sensor operation period and subsequent to the light source reaching the desired source temperature; and the sampling of the photo detector signal occurs each time the adaptable filter is in the reference state during said gas sensor operation period and subsequent to the light source reaching the desired source temperature.  However, Koskinen teaches (first and last column 4 paragraphs) that “… distance between the mirrors 6 and 8 is selected for measurements of carbon dioxide concentration … interferometer passband wavelength is cyclically shifted a, Sb and Sc, of the detector are recorded synchronized with the wavelength shifts of the interferometer passband, respectively. The output signal values are stored in the memory of a microprocessor used for controlling the measurement apparatus … To improve the signal-to-noise ratio, the measurement sequence can be repeated cyclically several times for averaging the measurement results …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat cyclically several times the measurements of Yoshida, in order to “improve the signal-to-noise ratio”.
	In regard to claim 15 which is dependent on claim 12, the method of Yoshida lacks an explicit description that the sampling during said gas sensor operation period and subsequent to the light source reaching the desired source temperature provides a gas concentration measurement using a modulation amplitude based on the photo detector signal.  However, Koskinen teaches (first and last column 4 paragraphs) that “… distance between the mirrors 6 and 8 is selected for measurements of carbon dioxide concentration … interferometer passband wavelength is cyclically shifted in a sequence between the wavelengths of the passbands a, b and c and the corresponding output signals Sa, Sb and Sc, of the detector are recorded synchronized with the wavelength shifts of the interferometer passband, respectively. The output signal values are stored in the memory of a microprocessor used for controlling the measurement apparatus … To improve the signal-to-noise ratio, the measurement sequence can be repeated cyclically several times for averaging the measurement results …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat cyclically several times the measurements of Yoshida, in order to “improve the signal-to-” using a modulation amplitude based on the photo detector signal as the measurements cyclically repeated.
	In regard to claim 20 which is dependent on claim 18, the sensor of Yoshida lacks an explicit description that the controller is adapted to change the adaptable filter between said measurement state and one said reference state a plurality of times during said gas sensor operation period and subsequent to the light source reaching the desired source temperature and the sampling of the photo detector signal is synchronized by the controller to occur each time the adaptable filter is in the measurement state during said gas sensor operation period and subsequent to the light source reaching the desired source temperature and to occur each time the adaptable filter is in the reference state during said gas sensor operation period and subsequent to the light source reaching the desired source temperature.  However, Koskinen teaches (first and last column 4 paragraphs) that “… distance between the mirrors 6 and 8 is selected for measurements of carbon dioxide concentration … interferometer passband wavelength is cyclically shifted in a sequence between the wavelengths of the passbands a, b and c and the corresponding output signals Sa, Sb and Sc, of the detector are recorded synchronized with the wavelength shifts of the interferometer passband, respectively. The output signal values are stored in the memory of a microprocessor used for controlling the measurement apparatus … To improve the signal-to-noise ratio, the measurement sequence can be repeated cyclically several times for averaging the measurement results …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat cyclically several times the measurements of Yoshida, in order to “improve the signal-to-noise ratio.
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (US 2008/0062426) in view of Wolleswinkel (US 2007/0267568) and Norman (US 2006/0093523).
	In regard to claim 11, the cited prior art is applied as in claim 1 above.  Yoshida also discloses a battery-operated gas detector unit comprising the gas sensor (e.g., “… circuit chip 160 includes a power source for supplying power …” in paragraph 47).  The sensor of Yoshida lacks an explicit description that the battery-operated gas detector unit is wireless.  However, Norman teaches (paragraphs 29 and 30) that “… used for mud gas extraction, detection, and sensing of hydrocarbon gases in the drilling mud … gas analyzer sensing unit 10 of the present invention can be powered by a plurality of external power sources 17 a, such as, but not limited to sources such as AC, DC provided by battery, and solar and is connected thereto by appropriate electrical lead 17 via the system external power port connector 31 … the gas analyzer sensing unit 10 of system 1 is capable of wirelessly communicating gas-sensed unit information to at least a microprocessor 30 via spread-spectrum radio frequency (RF) bi-directional communications 55a …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the gas sensor of Yoshida into a wireless, battery-operated gas detector unit, in order to sense hydrocarbon gases in drilling mud and wirelessly communicate the gas-sensed information to at least one microprocessor.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 15 December 2021 have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, applicant's arguments that Yoshida does not suggest combining features of the first and third embodiments are not persuasive because Yoshida teaches (paragraphs 73 and 98) that “… In contrast, according to the third embodiment, the pressure state of the inner space 144 is not specially limited, while a second detection unit 170 is arranged in the inner space 144 of the case member 140 to detect at least one of the temperature and the pressure in the inner space 144 … About the infrared-type gas detector 100, what has not described in the third embodiment is the same with the first embodiment …”.  Yoshida also teaches or suggests to sample the photo detector signal with the light source at a temperature that is low enough not to be measured by the detector so as to determine the apparatus temperature (e.g., see “… light source 110 lights out, the temperature of the inner space 144 of the case member 140 is detected by the first detection unit 120 at step S50 … turning-out of the light source 110 are periodically switched by the control unit of the circuit chip 160 …” in paragraphs 91 and 93) and to sample the photo detector signal with switching of the adaptable filter during the irradiation stage so as to calculate gas concentration from an infrared absorption amount of the detected gas as corrected for any variation of the light source emission due to the deterioration of the light source using a reference infrared measurement (e.g., see “… detection mode … because the intensity ” in paragraphs 51-53).  Further Wolleswinkel teaches (paragraph 29) that “… electric current capacity that the flows though the unlighted infrared light source is approximately 10% to 15% of the required electric current capacity of the lightened infrared light source. Thereby the unlighted infrared light source has dim brightness. In this way, when the unlighted infrared light source takes tum to emit the infrared rays, not only lighting time can be decreased, but also the infrared light source can avoid the thermal shock for the infrared light source is in a preheated status …”.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide, during a startup stage, an initial powering period of “approximately 10% to 15% of the required electric current capacity” for the infrared source of Yoshida so that “when the unlighted infrared light source takes tum to emit the infrared rays, not only lighting time can be decreased, but also the infrared light source can avoid the thermal shock for the infrared light source is in a preheated status”.  Therefore, the combination of the cited prior art teaches or suggests all limitation as arranged in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884